DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/13/2021 has been entered.
 Notes: The Drawings filed on 12/13/2021 are objected to under 35 U.S.C. 132(a) because they introduce new matter into the disclosure. 35 U.S.C. 132(a) states that no amendment shall introduce new matters into the disclosure of the invention. However, the newly added element shown in figure 6 of the 12/13/2021 Drawings is a new matter because it was not supported by the original disclosure file on 05/27/2017. Thus, the new Drawings are not entered.

    PNG
    media_image1.png
    409
    621
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    442
    556
    media_image2.png
    Greyscale

The original figure 6 on 05/27/2017 vs. the new figure 6 filed on 05/28/2021

Status of the Claims
In the amendment dated 12/13/2021, 1-5 and 7-18 are pending; claims 13-18 remain withdrawn from consideration.
Drawings
As stated above, the drawings filed on 12/13/2021 are objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.
In addition, the drawings are objected to under 37 CFR 1.83(a).  The drawings must show every features of the invention specified in the claims. The limitations:
“a housing disc” recited in claim 1, must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
In the Remarks, page 2, the Applicant asserted: “Support is provided by the specification on page 3 line 1”. However, the specification on page 3 line 1 only discloses: “the device may comprise a housing disc to house the perforating spikes, or the spikes are short enough to allow the closing film to be perforated and the coffee powder to be compressed.” The Applicant did not point out where the feature “housing disc” is in the Drawings. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Such claim limitation(s) is/are:
Claim 1, last lines, recites: “means for feeding water to said capsule containing said infusion product” uses the word “means” in a claim with functional language “for feeding water to said capsule containing said infusion product” is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
With regards to the corresponding structure of the claimed “means”, Applicant’s Specification does not clearly discuss or explain what structure(s) is capable of performing the function. Means for feeding water is/are a generic placeholder and it can be anything supplying water to the capsule, e.g. cold water tank, boiler, water pipes/ ducts, water inlets/ outlets, pumps, or etc. For examination purposes, a cold water tank and a boiler inside a coffee machine corresponds to structure of the claimed “means” which are capable of feeding water tank from the coffee machine to the capsule.
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1-5 and 7-12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. 
Claim 1, last lines, contains subject matter “means for feeding water to said capsule containing said infusion product” which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. In the 05/27/2017 specification of the current application, page 2, lines 25-26 and page 6, lines 5-7 discuss about the “means for feeding water”, but they do not clearly explain what the structure of the claimed “means” which is/are capable of performing the function (e.g. means for feeding water can be cold water tank, boiler, water pipes/ ducts, water inlets/ outlets, pumps, or etc.). Therefore, for examination purposes, a water tank and a boiler inside a coffee machine corresponding to structure of the claimed “means” which is capable of feeding water tank from the coffee machine to the capsule.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-5 and 7-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1, lines 11-14 recite the limitation: “a housing disc to house the perforating spikes in order to provide a flat surface to allow the infusion product to be pressed in the filter holder in case of a traditional use without the capsule” is unclear which element(s) (e.g. the “housing disc”or “perforating spikes”) provide the “flat surface” as claimed.
In the original specification filed on 05/27/2017, from page 2 line 28 to page 3 line 7 disclose: 
 “As seen, the perforating element is provided with a circular surface having spikes projecting therefrom: in a preferred embodiment of the invention, this 30 circular surface is flat or substantially flat and is shaped so as to be usable as a pressing member for coffee powder if coffee powder is used in place of a capsule…”
Thus, for examination purposes, the perforating element 5 provides the claimed “flat surface” (or circular surface as stated above) which allows to compress the coffee powder. The “flat surface” (or circular surface) will have spikes projecting therefrom (see annotated fig.6 below).

    PNG
    media_image3.png
    416
    1009
    media_image3.png
    Greyscale

Annotated fig.6 of the original Drawings filed on 05/27/2017

In addition, in claim 1, last lines, the limitation “means for feeding water to said capsule containing said infusion product” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The disclosure is devoid of any structure of the claimed “means” that performs the function in the claim. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
	
Claim 1 and 8-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fumagalli (US 20110162533 A1)
Regarding claim 1, Fumagalli discloses
A device (arm 10, see figs.9-13) adapted to perforate a capsule (capsule 30, see figs.9-13, abstract, and para.0041) containing an infusion product (coffee, see para.003), said capsule (capsule 30) having a closing film (cap of capsule 30, see para.0087) and a collar (outer edge of the capsule 30, see fig.10), wherein said device (arm 10) comprises 
a support (spout 400, see figs.9-13) of a filter holder (container 14, see figs.9-13. The spout 400 supports the container 14 to channel the beverage produced in the container 14) comprising a handle (lever 12) for automatic or semi-automatic coffee machines (coffee machines, see para.0002. In addition, the term “for automatic or semi-automatic coffee machines” is just an intended use of the “handle”, so the term is not related to structures of the claimed invention); and 
a perforating element (perforation plate 372, see fig.10) to perforate said capsule (“perforation plate 372 moreover comprises perforating projections 374 for perforating the cap of the capsule”, see para.0087) contained in a seat of said filter holder (container 14), said perforating element (perforation plate 372) having a surface with a circular shape (see fig.10) having on a face thereof a plurality of perforating spikes (perforating projections 374, see fig.12) having a maximum reciprocal distance that is smaller than a diameter of the collar of said capsule (diameter of the outer edge of the capsule 30) to realize, on the closing film of said capsule (cap of capsule 30, see fig.12), a plurality of holes communicating with said infusion product (see para.0087, the perforating projections create a plurality of holes in the capsule, wherein these holes communication with the coffee inside the capsule), 
a housing disc (housing body 362, see fig, 10, it has the shape of the disc) to house the perforating spikes (the perforating projections 374, see fig.12. The perforation plate 372 housed in the housing chamber of the housing body 362, see fig.10, para.0083,008. Thus, the perforating projections 374, which are parts of the perforation plate 372, are housed in the housing chamber of the housing body 362) in order to provide a flat surface (see flat surface in the annotated fig.12 below. The perforation plate 372 provides the annotated flat surface. The annotated flat surface will have spikes 374 projecting therefrom in the same manner with the current application) 


    PNG
    media_image4.png
    716
    1378
    media_image4.png
    Greyscale

Annotated fig.12 of Fumagalli
wherein said device (arm 10) for perforating said capsule (capsule 30) is arranged outside said automatic or semi-automatic coffee machines for ground coffee (see para.0001 which describes the coffee machine and holding arm that “can be engaged manually”  with the body, i.e. the coffee holding arm is arranged outside of the coffee machine. See figs.9-13, the arm 10 is disengaged with the coffee machine body), and does not comprise means for feeding water to said capsule containing said infusion product (the cold water tank and electric boiler are housed inside the machine body, not the coffee holding arm 10. Therefore, the coffee holding arm 10 does not comprises the cold water tank and electric boiler for feeding water to the capsule 30 containing the coffee powder).
Fumagalli does not explicitly disclose the flat surface allows the infusion product to be pressed in the filter holder in case of a traditional use without the capsule.
However,  it is noted that the claim only requires that the housing disc to house the perforating spikes “in order to provide” a flat surface “to allow the infusion product to be pressed in the filter holder” which means that the annotated flat surface of the perforation plate 372  in Fumagalli must be capable of performing the claimed function, such as: providing the flat surface, wherein in the flat surface of the perforation plate 372  is capable of allowing the infusion product to be pressed in the filter holder if the coffee powder fully filled inside the container 14 in case of the traditional use without the capsule 30 (see para.0070 recites: “the arm can also be used …with loose ground coffee”); or if the coffee powder extends beyond the surface of the perforation plate 372, it will be at least partially compressed in use.
Thus, It would have been obvious to one of ordinary skill in the art before the effective filing date to use the flat surface of the perforation plate 372 in Fumagalli (see the flat surface in annotated figure 12 above) to press on the coffee if the coffee is fully filled inside the container 14 in case of a traditional use without the capsule 30 or if the coffee powder extends beyond the surface of the perforation plate, it will be at least partially compressed by in use. Doing so allows to facilitate the coffee extraction if the loose ground coffee is fully filled inside the coffee container or the coffee powder extends beyond the surface of the perforation plate.
Regarding claim 8, Fumagalli further discloses engaging means (see engaging means in annotated fig.11 below) to engage said automatic or semi-automatic coffee machines (coffee machine body, see para.0001)

    PNG
    media_image5.png
    668
    1209
    media_image5.png
    Greyscale

Annotated fig.11 of Fumagalli
Regarding claim 9, Fumagalli further discloses said engaging means (see engaging means in annotated fig.11 above) combine said filter holder (container 14, see figs.9-13) with said automatic or semi-automatic coffee machines ((coffee machine body) by roto-translation (see para.0077 and 0046).  
Regarding claim 10, Fumagalli further discloses said engaging means (see engaging means in annotated fig.11 above) combine said filter holder (container 14) with said infusion assembly (machine body 1) by sliding (para.0046 recites: “Rotation of arm 10 engaged with outlet opening 1, and in particular the fins 20 with annular wall 6”. By rotation, the fins 20 moves/slides along a surface of the wall 6 and combine the container 14 with the machine body) 
Regarding claim 11, Fumagalli further discloses said surface (surface of the perforation plate 372) having on said face thereof the plurality of spikes ((perforating projections 374) is adapted to compress said powdered coffee (coffee, see figs.9-13. If the coffee is fully filled inside the container 14 in case of a traditional use with/ without the capsule 30 or if the coffee powder extends beyond the surface of the perforation plate, the coffee will be at least partially compressed by the perforating projections 374 in use).  
Claims 2-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fumagalli (US 20110162533 A1) in view of Fischer (US 2015/0238039 A1).
Regarding claim 2, Fumagalli discloses substantially all the claimed limitations as set forth.
Fumagalli does not explicitly disclose said face centrally has a spring for detaching said capsule from said spikes when said closing film has been perforated.  
Fischer discloses a brewing apparatus for extracting a portion capsule, comprising:
said face (surface of perforating element 7, see fig.1) centrally has a spring (return spring 21, figs.1a-b) for detaching said capsule (capsule 4, see fig.1) from said spikes (perforating tips 8) when an closing film (capsule lid 9, 5a-d) has been perforated.
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the perforation device 100 in Fumagalli to include the face centrally has a spring for detaching said capsule from said spikes when said closing film has been perforated as taught by Fischer. Doing so allows the spikes can be removed easily from the capsule after being perforated.
Regarding claim 3, Fumagalli further discloses said perforating element (perforation plate 372, see fig has a gripping member (top surface of the perforation plate 372) adapted to be manually gripped (para.0068 recites: “the machine perforates the sealed capsule effortlessly and without dangerous operations such as perforation by hand outside the machine. Thus, the top surface of the perforation plate 372 adapted to be manually gripped to perforate the sealed capsule).  
Regarding claim 4, Fumagalli discloses substantially all the claimed limitations as set forth.
Fumagalli does not explicitly disclose said perforating element supported by a cylinder sliding internally of a sleeve by means of an activating kinematic system housed in a containing body combined with said support of said activating kinematic system.  
Fischer further discloses said perforating element (perforating element 7, see figs.5a-c) is supported by a cylinder (see annotated fig.5a below) sliding internally of a sleeve (see annotated fig.5a below) by means of an activating kinematic system (drive mechanism 12, see para.0067) housed in a containing body (coffee machine body 1) combined with said support of said activating kinematic system (drive mechanism 12).  

    PNG
    media_image6.png
    426
    954
    media_image6.png
    Greyscale

Annotated fig. 5a of Fischer
Thus, It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the coffee machine in Fumagalli to include said perforating element supported by a cylinder sliding internally of a sleeve by means of an activating kinematic system housed in a containing body combined with said support of said activating kinematic system as taught by Fischer because the drive mechanism for moving the perforating element is more cost-effective and simpler to produce (see para.0026 of Fisher) 
Regarding claim 5, Fumagalli discloses substantially all the claimed limitations as set forth.
Fumagalli does not explicitly disclose said perforating element supported by a cylinder sliding internally of a sleeve by means of an activating kinematic system housed in a containing body combined with said support of said activating kinematic system.  
Fischer further discloses said perforating element (perforating element 7, see figs.5a-c) is supported by a cylinder (see annotated fig.5a below) sliding internally of a sleeve (see annotated fig.5a below) by means of an activating kinematic system (drive mechanism 12, see para.0067) housed in a containing body (coffee machine body 1) combined with said support of said activating kinematic system (drive mechanism 12).  

    PNG
    media_image6.png
    426
    954
    media_image6.png
    Greyscale

Annotated fig. 5a of Fischer
Thus, It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the coffee machine in Fumagalli to include said perforating element supported by a cylinder sliding internally of a sleeve by means of an activating kinematic system housed in a containing body combined with said support of said activating kinematic system as taught by Fischer because the drive mechanism for moving the perforating element is more cost-effective and simpler to produce (see para.0026 of Fisher) 
Claims 7 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fumagalli (US 20110162533 A1) in view of MacMahon (US 20090004335 A1).
Regarding claim 7, Fumagalli does not explicitly disclose a sealing gasket is arranged below said collar of said capsule in figures 9-13.  
However, MacMahon discloses a pod for preparing a beverage, comprising:
a sealing gasket (gasket seal 57, see figs.4-5) is arranged below said collar of said capsule (the flange 30 of the cup 29, see figs.4-5).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the gasket seal as taught by MacMahon into the invention of Fumagalli, such that the sealing gasket is arranged below said collar of said capsule. Doing so allows the seal engages in use a pod holder of a beverage preparation machine to “prevent water by-pass by reducing or eliminating the quantity of water that does not pass through the pod/capsule”. (see para. 0163 of MacMahon).
Regarding claim 12, Fumagalli further discloses A filter holder (container 14) for use with the device (coffee holding arm 10) for perforating the capsule (capsule 30) containing the infusion product (coffee) according to claim 1. 
Fumagalli does not explicitly disclose said filter holder further comprising a sealing gasket acting on the bottom of the collar of the capsule.  
However, MacMahon discloses a pod for preparing a beverage, comprising:
a sealing gasket (gasket seal 57, see figs.4-5) acting on the bottom of the collar of the capsule (the flange 30 of the cup 29, see figs.4-5).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the gasket seal as taught by MacMahon into the invention of Fumagalli, such that the sealing gasket is arranged below said collar of said capsule. Doing so allows the seal engages in use a pod holder of a beverage preparation machine to “prevent water by-pass by reducing or eliminating the quantity of water that does not pass through the pod/capsule” (see para. 0163 of MacMahon).
Response to Arguments
Objection to the Drawings:
As stated above, the newly added element shown in figure 6 of the 12/13/2021 Drawings is a new matter because it was not supported by the original disclosure file on 05/27/2017. In addition, the Drawings does not show the feature “the housing disc” as recited in claim 1. Thus, the objections to the Drawings are maintained. 
Objection to the Claims: the new amendments have overcome the previous objection. The objection to the claims is/are withdrawn in this office action.
Claim Interpretation and Rejection under 35 U.S.C. § 112(a) 
Applicant’s arguments: “The presently claimed invention, is directed, inter alia, to a device for perforating a capsule being arranged outside said automatic or semiautomatic coffee machines for ground coffee, which does not comprise means for feeding water to said capsule containing said infusion product. 
In other word, what is claimed is the absence of means for supplying water. Support for this feature can be found in the specification on page 6, lines 4-7. 
Accordingly, it should be clear to the skilled person that there is the absence of any kind of useful means for supplying water inside the filter holder. “
	The Examiner respectfully disagrees with the Applicant because:
"All words in a claim must be considered in judging the patentability of that claim against the prior art." In re Wilson, 424 F.2d 1382, 1385, 165 USPQ 494, 496 (CCPA 1970) (See MPEP 2143.03).
The Examiner understands that what is claimed is the absence of means for supplying water. However, for the limitation “means for feeding water to said capsule containing said infusion product”, it invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, and the Examiner needs to know the structures of the “means” to perform the function “for feeding water to said capsule containing said infusion product” in order to determine the structures are not as part of the claim. 
However, after reviewing the specification, page 6, lines 4-7 as stated by the Applicant in the Remarks, the Examiner could not find structures of the “means” to perform the function “for feeding water to said capsule containing said infusion product” as recited in claim 1. Because the specification of the current applicant does not clearly explain what the structure of the claimed “means” capable of performing the function, one skilled in the art can not understand what structure will perform the recited function. Thus,  the claim fails to satisfy the written description of section 112(a)  or pre-AIA  section 112, first paragraph (See MPEP 2181, SECTION IV).
Rejection under 35 U.S.C. § 112(b) 
Claim 1 still contains the limitation “means for feeding water to said capsule containing
said infusion product” is indefinite and is rejected under 35 U.S.C. 112(b) or pre-ATA 35 U.S.C. 112, second paragraph ((See MPEP 2181, SECTION III). Thus, the 112(b) rejections are maintained.
Rejections under 35 U.S.C. § 103 
a. Fumagalli
Applicant’s arguments with respect to the rejection(s) of claim(s) 1 under 103 rejections have been fully considered and are persuasive in light of amendments.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of the embodiment shown in figures 9-13 of Fumagalli.
The amended limitations of claim 1 requires: “housing disc to house the perforating spikes in order to provide a flat surface to allow the infusion product to be pressed in the filter holder in case of a traditional use without the capsule”.
In the embodiment shown in figures 9-13 of Fumagalli, the housing body 262 has a shape of the disc so it is interpreted to be equivalent to the claimed “housing disc”. It houses the perforating projections 374 (“perforating spikes”) of the perforation plate 372 in order to provide the annotated flat surface of perforation plate 372 (See rejection of claim 1 above) to allow the infusion product to be pressed in the filter holder in case of a traditional use without the capsule. The flat surface is capable of allowing the infusion product to be pressed in the filter holder if the coffee powder fully filled inside the container 14 in case of the traditional use without the capsule 30 (see para.0070); or if the coffee powder extends beyond the surface of the perforation plate 372, it will be at least partially compressed in use.
Thus, for the above reasons, the rejections to claim 1 respectfully sustained by the Examiner.
b. Fumagalli in view of Fischer
Claims 2-5 are rejected by the virtue of their dependency from claim 1.
c. Fumagalli in view of MacMahon
Claim 7 is rejected by the virtue of their dependency from claim 1.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 20140141140 A1 discloses a delivery assembly for a machine for the preparation of liquid products using cartridges includes:
A housing disc 48 to house the perforating spikes 47 in order to provide a flat surface to allow the infusion product to be pressed in the filter holder in case of a traditional use without the capsule (see fig.16).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIFFANY T TRAN whose telephone number is (571)272-3673.  The examiner can normally be reached on Monday - Friday, 10am - 6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Helena Kosanovic can be reached on (571) 272-9059.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TIFFANY T TRAN/Examiner, Art Unit 3761                                                                                                                                                                                                        
/HELENA KOSANOVIC/Supervisory Patent Examiner, Art Unit 3761